Citation Nr: 9929986	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-12 241A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals August 1998 decision which found 
new and material evidence had not been submitted to reopen a 
claim for an acquired psychiatric disorder, to include 
schizophrenia.


REPRESENTATION

Moving Party Represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active service from December 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in an August 1998 
board decision.  


FINDINGS OF FACT

In an August 1995 decision, the Board denied found that a 
prior RO decision denying service connection for 
schizophrenia was final, the evidence since that 
determination was not new and material, and the veteran's 
claim was not reopened.  


CONCLUSION OF LAW

The Board's August 1998 decision did not contain CUE.   38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1998 the Board issued a decision in which it was 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder, including schizophrenia.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is codified at 38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

The Board has reviewed the pleadings and submissions of the 
moving party.  Unfortunately, these demonstrate little grasp 
of the concept of CUE and are specifically identified in Rule 
1403 as not providing a basis for a claim of CUE.  The moving 
party has submitted additional evidence, not of record at the 
time of the Board's decision under challenge.  CUE can only 
be based upon the record before the Board at the time of its 
determination, and thus the submission of additional evidence 
is pointless.  The moving party has referred to the standard 
of reasonable doubt, but an allegation that the standard of 
reasonable doubt was not applied can not raise a valid claim 
of CUE because it involves the weighing and evaluation of the 
evidence.  The moving party has apparently challenged the 
medical diagnosis entered in service of a personality 
disorder, but a change of diagnosis, even if warranted, is 
expressly identified in the regulations as not a basis for a 
finding of CUE.  As best the Board can interpret the 
pleadings of the moving party, he is simply convinced his 
claim is meritorious based upon his view of the evidence.  
This is no more than a disagreement with the Board's 
determination and this also can not begin to approach the 
level of CUE.  Consequently, after review of the evidence of 
record, the undersigned concludes that the moving party has 
not set forth a valid allegation of CUE in either fact or law 
within the January 1998 decision by the Board.  Accordingly, 
he has not raised a valid claim of CUE and the motion is 
denied.


ORDER

The motion for revision of the August 1998 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


